ORDER
JOSEPH P. KERRIGAN of WESTMONT, who was admitted to the bar of this State in 1994, having pleaded guilty to mail fraud in violation of 18 U.S.C.A. 1341, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JOSEPH P. KERRIGAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that JOSEPH P. KERRIGAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
*270ORDERED that JOSEPH P. KERRIGAN comply with Rule 1:20-20 dealing with suspended attorneys.